DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered. 
Claims 1 and 6-10 are pending. Claim 1 is amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US 2012/0244040) hereinafter JOUNG (already of record), in view of Meyer et al (US 2004/0120876) hereinafter MEYER (already of record), Fukuju et al (US 2013/0189521) hereinafter FUKU (cited by the Applicant in the IDS filed 11/04/2020), Huang et al (US 2002/0092938) hereinafter HUANG (already of record), and Kruse (US 2006/0032953) hereinafter KRUSE.

As for claim 1, JOUNG teaches a system for preparing silica aerogel [Abstract]. The system has a raw material supply part with a plurality of storage containers which each can contain their own raw material (materials with respective storage containers) [0020]. The raw materials supplied can be de-ionized water, water glass, a surface modifier, an inorganic acid, and an organic solvent (these are materials worked upon which do not imbue the apparatus with distinction over the prior art) [see e.g. MPEP 2115] otherwise the materials are supplied [0020]. There are tubes to transfer each raw material from the supply part to a downstream process (the connection tubes at the valves) [0020]. 
There is a mixer with a mixing tank, a stirring blade and its respective motor [Fig. 1 #120; 0027]. 
There is a dryer connected to the mixer to dry silica wet gel to produce silica aerogel in a powder [Fig. 1 #130; 0027]. 
There is a recovery unit made up of a condenser attached to the mixer and the dryer for recovering some of the organic solvent vaporized in the mixer and drying [Fig. 1 #140; 0029].


JOUNG does not teach a pulverizer.
MEYER teaches a process and constituents of the apparatus for making silica aerogels [0011; 0036] where the control of water dispersion throughout the silica emulsion is important as it leads to reduced water incorporation which leads to improved economics [0026]. One of the structures that MEYER uses to improve water distribution is a homogenizer (a jet mill) [0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a jet mill homogenizer downstream of the supply of JOUNG and before the mixer of JOUNG as taught by MEYER in order to more economically use water.
For there to be an additional homogenizer downstream of the homogenizer of JOUNG/MEYER the ordinary artisan would be similarly motivated by the concern of controlling water dispersion though the silica mixture as taught by MEYER and therefore would have found the additional jet mill obvious. Additionally an additional jet mill would be a duplication of parts which is prima facie obvious [see MPEP 2144.04(VI)(B)]. 
Should the Applicant disagree:
FUKU teaches the manufacturing of aerogel based on silica [Title; Abstract]. In which the combination of two liquids (the aqueous silica sol and the hydrophobic solvent) is undertaken using homogenizer which emulsifies right before the gelation step [0061-62]. The advantage of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the homogenizer upstream of the gelation apparatus (which corresponds to the mixer in JOUNG [JOUNG: 0030] and which in the combination of JOUNG/MEYER above would also be after the jet-mill) in order to improve the shape of the droplets of the silica sol. 

JOUNG/MEYER/FUKU do not teach a rotating blade unit. 
HUANG teaches a rotating blade unit that reduces particle size (classifier) and increases a reaction surface area (by grinding/reducing particle size) [Fig. 1; 0028-31]. The rotating blade unit has a plate member (dispersion plate and beater plates) [Fig. 1 #4 and 7; 0033-34] with a flat plate shape, an upper side, and a rotating upwardly protruding blade member which protrudes upwardly from a top surface of the plate member (dispersion blades attached to the rotor) [Fig 1 #5; 0033]. The blade and plate member both rotate therefore the rotating blade member is understood to rotate [0033]. 
The rotating blade unit is under the mill such that particles exiting the mill fall and accumulate by gravity on the top surface of the plate member and are pulverized by the protruding blade member as it rotates facing the upper side (as the particles can collect on the top surface of the plate member due to the location of the inlet) [Fig. 1 #3; 0032]. The classifier of HUANG is useful as it is composed of wear resistant parts and is optimized to produce desired material sizes without excess production of fines [0028; 0035].

JOUNG/MEYER/FUKU/HUANG do not teach an impaction plate.
KRUSE teaches a jet mill in which a slurry is forced as a stream against an impact plate as a means of performing the milling in a manner which greatly reduces abrasion wear on pumps and other elements [0012-13]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the jet mill of JOUNG/MEYER/FUKU/HUANG operate in the manner of KRUSE as a means of reducing abrasion wear on pumps and other elements. It is the Examiner’s understanding that the ordinary artisan would readily understand how to incorporate a jet stream producer along with an impact plate in the jet mill of JOUNG/MEYER/FUKU/HUANG such that it could operate in the manner suggested by KRUSE.

As for claim 6, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and the material worked upon does not distinguish from the prior art [see e.g. MPEP 2115]. Additionally JOUNG further teaches nitric acid [0023], hexane [0021], and hexamethyldisalazane [0022].

As for claim 7, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and JOUNG further teaches a collector with its own respective tubing and connected to the dryer (tubing is depicted around the valve V10) [Fig. 1 #160; 0018; 0028].

As for claim 8, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and JOUNG further teaches a temperature sensor for measuring a temperature in the mixing tank [Fig. 1 #124; 0027].

As for claim 9, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and JOUNG further teaches that the recovery unit has a storage tank [Fig. 1 #142; 0029].

As for claim 10, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 9 and JOUNG further teaches that there is a vacuum pump for controlling a pressure within each of the condenser and the storage tank [Fig. 1 #144; 0029].

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the blades must rotate alone as now amended. 
The Examiner respectfully disagrees. As currently amended the Examiner notes that “a rotating protruding blade” in the context of the claims does not require that the protruding blade rotating alone. In particular this limitation without the context of what the protruding blade is rotating in comparison to does not distinguish over the prior art which shows a rotating blade even if the rotating blade of the prior art rotates with the plate member. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                              /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712